PER Curiam.
The applicant, who had been sentenced to eight years for robbery, was found by a jury to be a defective delinquent, and now seeks leave to appeal.
Preliminarily, applicant claims he has an unqualified constitutional right of appeal. This contention was put to rest long ago by the Supreme Court which held in McKane v. Durston, 153 U. S. 684, 38 L. Ed. 867, that whether an appeal should be allowed and under what circumstances is a matter for the State to determine. This holding was noted with approval in Griffin v. Illinois, 351 U. S. 12, 18, 100 L. Ed. 891, 898.
The applicant next claims the rules of law and practice applicable in criminal cases; such as the jury being the judge of law as well as fact, proof beyond a reasonable doubt and argument of the law to the jury, should apply in defective delinquent determinations. His contentions have been flatly decided against him. Eggleston v. State, 209 Md. 504; McElroy v. Director, 211 Md. 385; Blizzard v. State, 218 Md. 384.
The ultimate contention is that there was error in allowing into evidence over objection the psychiatric report of the Director of the Patuxent Institution, called for by Code (1957), Art. 31B, sections 7 and 8, and the report of the State Psychologist (although both testified) and certain other institutional reports, on the ground they contained irrelevant, inadmissible and prejudicial matter.
We cannot tell from the record before us whether there is merit and substance to the last contention and, therefore, grant the application for leave to appeal, with the limitation that only the question of the admissibility of the reports objected to is *645to be briefed, argued or considered by this Court on the appeal.

Application, as limited in the